AMERICAN ELECTRIC POWER SYSTEM
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


(As Amended and Restated Effective January 1, 2008)




ARTICLE I


PURPOSES AND EFFECTIVE DATE


1.1  The American Electric Power System Supplemental Retirement Savings Plan was
established to provide to eligible employees a tax-deferred savings opportunity
otherwise not available to them under the terms of the American Electric Power
System Retirement Savings Plan because of contribution restrictions imposed by
the Internal Revenue Code.


1.2  The original effective date of the American Electric Power System
Supplemental Retirement Savings Plan is January 1, 1994.  The Plan was most
recently amended and restated effective January 1, 2005 pursuant to a document
that was signed on December 28, 2006.  Except as otherwise specified herein, the
effective date of this Amended and Restated American Electric Power System
Supplemental Retirement Savings Plan is January 1, 2008. This amended and
restated Plan continues to apply to all deferrals of compensation made under the
Plan, unless specifically provided otherwise herein.




ARTICLE II


DEFINITIONS


2.1  “Account” means the separate memo account established and maintained by the
Company or the recordkeeper employed by the Company to record Contributions
allocated to a Participant's Account and to record any related Investment Income
on the Fund or Funds selected by the Participant. The portion of the Account
attributable to Compensation earned and vested prior to January 1, 2005
(excluding, for this purpose incentive compensation attributable to 2004 that
was subject to discretionary adjustment and first available for payment
subsequent to December 31, 2004) shall be referred to as the Participant’s
“Legacy SRSP Account Balance.” The portion of the Account attributable to
Compensation other than that described in the immediately preceding sentence
shall be referred to as the Participant’s “Active SRSP Account Balance.”


2.2  “Applicable Federal Rate” means 120% of the applicable federal long-term
rate, with monthly compounding (as prescribed under Section 1274(d) of the
Code), published for the December immediately prior to the Plan Year.


2.3  “Claims Reviewer” means the person or committee designated by American
Electric Power Service Corporation (or by a duly authorized person) as
responsible for the review of claims for benefits under the Plan in accordance
with Section 7.1. Until changed, the Claims Reviewer shall be the Director –
Compensation and Executive Benefits.


2.4  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.5  “Committee” means the committee designated by American Electric Power
Service Corporation (or by a duly authorized person) as responsible for the
administration of the Plan.


2.6  “Company” means the American Electric Power Service Corporation and its
subsidiaries and affiliates.


2.7  “Company Contributions” means the matching contributions made by the
Company pursuant to section 3.2.


2.8  “Compensation” means the sum of a Participant's regular base salary or wage
including any salary or wage reductions made pursuant to sections 125 and
402(e)(3) of the Code and contributions to this Plan, overtime pay and incentive
compensation paid pursuant to the terms of annual incentive compensation plans
up to a Plan Year maximum of two million dollars ($2,000,000), but effective
only with respect to such sums paid on or after September 1, 2004,1 provided
that Compensation shall not include non-annual bonuses (such as but not limited
to project bonuses and sign-on bonuses), severance pay, relocation payments, or
any other form of additional compensation that is not considered to be part of
base salary, base wage, overtime pay or annual incentive compensation.  For this
purpose, safety focus payouts shall be considered paid pursuant to the terms of
an annual incentive plan, although such payouts may be determined and paid on a
quarterly basis.  Notwithstanding anything stated in the preceding sentences to
the contrary, Compensation shall be determined  after any deferral thereof
pursuant to the American Electric Power System Stock Ownership Requirement Plan,
as amended, or pursuant to a pay reduction agreement under the American Electric
Power System Incentive Compensation Deferral Plan, as amended.  


2.9  “Contributions” means, as the context may require, Participant
Contributions and Company Contributions.


2.10  “Corporation” means the American Electric Power Company, Inc., a New York
corporation.


2.11  “Eligible Employee” means any employee of the Company who is designated by
the Company as eligible to participate in this Plan, provided that effective for
deferral election periods that begin after June 1, 2005, such employee must be
employed at exempt salary grade 28 or higher.  Individuals not directly
compensated by the Company or who are not treated by the Company as an active
employee shall not be considered Eligible Employees.


2.12  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.13 “Executive Officer” means Participant who, with respect to AEP, is subject
to the disclosure requirements set forth in Section 16 of the Securities
Exchange Act of 1934, as amended.


2.14  “First Date Available” or “FDA” means (a) with respect to Key Employees,
the last day of the month coincident with or next following the date that is six
(6) months after the date of the Participant’s or Former Participant’s
Termination; and (b) with respect to all other Participants and Former
Participants, the last day of the month coincident with or next following the
date that is one (1) month after the date of the Participant’s Termination;
provided, however, that the FDA with respect to an Executive Officer shall be no
earlier than the December 31 of the calendar year of such Executive Officer’s
Termination.


2.15  “Former Participant” means a Participant whose employment has Terminated
or a Participant who is no longer an Eligible Employee, but whose Account has a
balance greater than zero.


2.16  “Fund” means, except as the Committee may otherwise specify, the Interest
Bearing Account and the investment options made available to participants in the
Savings Plan, as revised from time to time.  The investment options under the
Savings Plan were revised effective on or about July 5, 2006 in connection with
a transition of the recordkeeping and trustee services from Fidelity Management
Trust Company to affiliates of JP Morgan Chase Bank, NA.  The investments made
available through the self-directed brokerage account option thereupon being
offered under the Savings Plan shall not be available to Participants in this
Plan.


2.17  “Investment Income” means with respect to Participant Contributions and
Company Contributions the earnings, gains and losses that would be attributable
to the investment of such Contributions in a Fund or Funds.


2.18  “Interest Bearing Account” means an investment option to be made available
to Participants in this Plan in which the Contributions attributed to this
option are credited with interest at the Applicable Federal Rate.


2.19  “Key Employee” means a Participant who is classified as a “specified
employee” at the time of Termination in accordance with the policies adopted by
the Committee in order to comply with the requirements of Section
409A(a)(2)(B)(i) of the Code and the guidance issued thereunder.


2.20  “Next Date Available” or “NDA” means the June 30 of the calendar year
immediately following the calendar year in which falls the Participant’s
Termination.


2.21  “Participant” means an Eligible Employee who elects to defer part or all
of his or her Incentive Compensation.  Except to the extent otherwise specified
in this Plan, references to a Participant shall be considered to include a
Former Participant.


2.22  “Participant Contributions” means contributions made by the Participant
pursuant to an executed Pay Reduction Agreement subject to the Participant
Contribution limits contained in Article III.


2.23  “Pay Reduction Agreement” means an agreement between the Company and the
Participant in which the Participant irrevocably elects to reduce his or her
Compensation for the Plan Year and the Company agrees to treat the amount of the
Compensation reduction as a Participant Contribution to this Plan.


2.24  “Plan” means this American Electric Power System Supplemental Retirement
Savings Plan, as amended from time to time.


2.25  “Plan Year” means the twelve-month period commencing each January 1 and
ending the following December 31.


2.26  “Savings Plan” means the American Electric Power System Retirement Savings
Plan, a plan intended to be qualified under section 401(a) of the Code, as
amended from time to time.


2.27  “Termination” means termination of employment with the Company and its
subsidiaries and affiliates for any reason; provided that effective with respect
to Participants whose employment terminates on or after January 1, 2005,
determinations as to the circumstances that will be considered a Termination
(including a disability and leave of absence) shall be made in a manner
consistent with the written policies adopted by the HR Committee from time to
time to the extent such policies are consistent with the requirements imposed
under Code 409A(a)(2)(A)(i).


2.28  “2005 Distribution Election Period” means the period or periods designated
by the Committee during which Participants (or Former Participants) are given
the opportunity to select among the distribution options set forth in Article V,
provided that any such period shall end no later than December 31, 2005.


2.29  “2006 Distribution Election Period” means the period or periods designated
by the Committee during which Participants (or Former Participants) are given
the opportunity to select among the distribution options set forth in Article V,
provided that any such period shall end no later than December 31, 2006.




ARTICLE III


PARTICIPATION


3.1  An Eligible Employee shall become a Participant by timely submitting a Pay
Reduction Agreement during an applicable deferral election period to defer part
of the Eligible Employee’s Compensation to which such election relates. The Pay
Reduction Agreement shall be in such form as may reasonably be required by the
Committee and shall be executed at the time and in the manner prescribed by the
Committee.


3.2  For purposes of Section 3.1, the election period during which Compensation
may be subject to an effective deferral election shall be determined as follows:


(a)           To the extent that the Compensation is “performance-based
compensation” (within the meaning of Section 409A(a)(4)(B)(iii) of the Code)
that is based on services performed over a period of at least 12 months, the
election period shall end no later than six (6) months before the end of the
performance period.


(b)           To the extent that the Compensation is not described in paragraph
(a), the election period shall end on or before December 31 of the calendar year
prior to the year in which the services on which the Compensation is based are
to be performed.


(c)           Notwithstanding (a) and (b), in the case of the first year in
which an Eligible Employee becomes eligible to participate in the Plan, and the
Participant has not previously become a Participant in another plan that is
required to be aggregated with this Plan under Treasury Regulation Section
1.409A-1(c)(2) or other guidance of the Code, the election period shall end
within 30 days after the date such Eligible Employee became eligible to
participate and such election shall apply only with respect to Compensation paid
for services performed subsequent to the election.


No election shall be effective to defer any Compensation that would otherwise be
paid to the Participant before the period for which the Pay Reduction Agreement
is effective.


Notwithstanding the foregoing, the deferral election period for an Eligible
Employee identified by the Company as having an inadequate opportunity to enroll
in the Plan with regard to the 2005 calendar year shall be extended into January
2005, provided that such election shall be applied only to Compensation that had
not been paid nor become payable at the time the election is submitted.


3.3  If a deferral election is not made by the end of the election period
prescribed by the Company with regard to certain Compensation that may be earned
by an Eligible Employee, no portion of such Compensation shall be deferred for
such Eligible Employee.


3.4  Participant Contributions made by a Participant pursuant to an executed Pay
Reduction Agreement shall be made by payroll deductions from such Compensation
payable to the Participant to which the Pay Reduction Agreement
relates.  Participant Contributions are to be made in multiples of one (1) whole
percentage of Compensation, not to exceed 20 percent of Compensation for any pay
date.  The maximum Participant Contribution for any pay date shall not exceed
the difference between (a) twenty percent (20%) of the Participant's
Compensation for the pay date, and (b) the aggregate amount of the Participant's
Before-Tax, Roth 401(k) and After-Tax contributions to the Savings Plan for the
same pay date.


3.5  Subject to the limitation contained in section 3.6,


(a)           Effective for Plan Years ending on or before December 31, 2008,
the Company shall credit to the Plan on behalf of each Participant an amount
equal to 75% of the amount contributed to the Plan by the Participant, not in
excess of 6% of a Participant's Compensation as of each pay date.


(b)           Effective for Plan Years beginning on or after January 1, 2009,
the Company shall credit to the Plan on behalf of each Participant an amount
equal to


 
(i)
100% of the amount contributed to the Plan by the Participant, not in excess of
1% of a Participant's Compensation  as of each pay date, plus



 
(ii)
70% of the amount in excess of 1%, but not in excess of 6%, of such
Participant's Compensation, contributed to the Plan by such Participant as of
each pay date.



3.6  The amount of Company Contributions credited to the Plan on behalf of a
Participant in combination with the contributions made by the Company to the
Savings Plan on behalf of the Participant as of each pay date during a Plan
Year, shall, in the aggregate be equal to the lesser of (a) (i) 100% of the
amount contributed to this Plan and the Savings Plan by the Participant, not in
excess of 1% of a Participant's Compensation  as of that pay date, plus (ii) 70%
of the amount in excess of 1%, but not in excess of 6%, of such Participant's
Compensation, contributed to this Plan and the Savings Plan by such Participant
as of such pay date, or (b) 4.5% of the Participant's Compensation paid as of
that pay date.  If the aggregate contributions exceed the lesser limitation
described in the preceding sentence, the Company Contributions credited to the
Participant's Account under this Plan shall be reduced until the aggregate
Company Contributions made under both the Savings Plan and this Plan do not
exceed the limitation.


3.7  Participant Contributions and Company Contributions shall be credited to
the Participant’s Account as follows:


(a)           Contributions related to Compensation that had been earned and
vested prior to January 1, 2005 have been credited to the Participant’s Legacy
SRSP Account Balance.  No additional Contributions shall be credited to a Legacy
SRSP Account Balance.


(b)           Contributions related to Compensation that is earned or vested on
or after January 1, 2005 shall be credited to the Participant’s Active SRSP
Account Balance.  This shall include the Contributions under this Plan relating
to incentive compensation attributable to 2004 that was subject to discretionary
adjustment and first available for payment subsequent to December 31, 2004.


3.8           The Termination (or any subsequent re-employment) of a Participant
after such Participant has submitted an election to defer any Compensation shall
not affect the terms of such election with respect to the Compensation to which
such election relates, subject, however, to the provisions for the distribution
of any such deferred Compensation pursuant to the provisions of Article V.




ARTICLE IV


INVESTMENT OF CONTRIBUTIONS


4.1  Participant Contributions and Company Contributions (without regard to
whether such Contributions have been allocated to such Participant’s Legacy SRSP
Account Balance or Active SRSP Account Balance) shall be credited with earnings
as if invested in the Funds selected by the Participant.  To the extent the
Participant fails to select Funds for the investment of Contributions under the
Plan, the Participant shall be deemed to have selected the Interest Bearing
Account. The Participant may change the selected Funds by providing notification
in accordance with the Plan’s procedures.  Any change in the Funds selected by
the Participant shall be implemented in accordance with the Plan’s procedures.


4.2  A Participant may elect to transfer all or a portion of the amounts
credited to his Account from any Fund or Funds to any other Fund or Funds by
providing notification in accordance with the Plan’s procedures.  Such transfers
between Funds may be made in any whole percentage or dollar amounts and shall be
implemented in accordance with the Plan’s procedures.


4.3  The amount credited to each Participant's Account shall be determined daily
based upon the fair market value of the Fund or Funds to which that Account is
allocated.  The fair market value calculation for a Participant's Account shall
be made after all Contributions, withdrawals, distributions, Investment Income
and transfers for the day are recorded.  A Participant’s Account, as adjusted
from time to time, shall continue to be credited with Investment Income until
the balance of the Account is zero and the Committee anticipates no additional
Contributions from such Participant.


4.4  The Plan is an unfunded non-qualified deferred compensation plan and
therefore the Contributions credited to a Participant's Account and the
investment of those Contributions in the Fund or Funds selected by the
Participant are memo accounts that represent general, unsecured liabilities of
the Company payable exclusively out of the general assets of the Company. In the
event that the Company becomes insolvent, the Participants shall be considered
as general unsecured creditors of the Company.  The Participant’s rights to
benefits under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge encumbrance, attachment or
garnishment by creditors of any Participant or any beneficiary.




ARTICLE V


DISTRIBUTIONS


5.1           Upon a Participant’s termination of employment with the Company
and its subsidiaries and affiliates for any reason, the Company shall cause the
Participant to be paid the full amount credited to his or her Account in
accordance with the following rules:


(a)           Legacy SRSP Account Balance. Amounts that are credited to the
Participant's Legacy SRSP Account Balance:


 
(1)
Shall be distributed to the Participant in one of the following optional forms
as selected by the Participant:



 
(A)
A single lump-sum payment, or



 
(B)
In annual installment payments over not less than two nor more than ten years.



 
(2)
Shall be paid in the form of distribution selected by the Participant pursuant
to paragraph (1) shall commence within 60 days after the date elected by the
Participant on an effective distribution election form.  Such date elected by
the Participant shall be either (A) the date of the Participant’s Termination
(provided, however, if the Participant was an Executive Officer at the time of
his or her Termination, the earliest commencement date (for account valuation
purposes) shall be December 31 of the year of such Executive Officer’s
Termination) or (2) the first, second, third, fourth or fifth anniversary of the
Participant’s Termination, as selected by the Participant.



Each Participant shall select the form of distribution [as set forth in
paragraph (1)] and benefit commencement date [as set forth in paragraph (2)]
with regard to the amounts that are credited to the Participant's Legacy SRSP
Account Balance when the Participant first elects to participate in the
Plan.  The Participant may amend his or her distribution election with regard to
amounts that are credited to the Participant's Legacy SRSP Account Balance at
any time prior to the date that is at least twelve (12) months prior to the
Participant's Termination by submitting a distribution election form in
accordance with the Plan’s procedures.  If the Participant has not submitted an
effective distribution election with regard to amounts that are credited to the
Participant's Legacy SRSP Account Balance at the time of his Termination, the
distribution of the amounts that are credited to the Participant's Legacy SRSP
Account Balance shall be in the form of a single lump sum payment made within 60
days after the Participant's Termination.  Notwithstanding the preceding
sentence, distribution to a Participant who was an Executive Officer at the time
of his Termination, but who has not submitted an effective distribution election
with regard to amounts that are credited to the Participant's Legacy SRSP
Account Balance at the time of his Termination, shall be in the form of a single
lump sum payment within 60 days after the December 31 of the calendar year of
the Participant’s Termination.


(b)           Active SRSP Account Balance.  With regard to the Participant’s
Active SRSP Account Balance the following rules shall apply:


 
(1)
Form of Distribution.  The Company shall cause the Participant to be paid the
full amount credited to his or her Active SRSP Account Balance in accordance
with his or her effective election in one of the following forms:



 
(A)
A single lump sum distribution



 
(i)
as of the First Date Available; or



 
(ii)
as of the Next Date Available; or



 
(iii)
as of the fifth anniversary of the First Date Available; or



 
(iv)
as of the fifth anniversary of the Next Date Available; or



 
(B)
In five (5) annual installments commencing



 
(i)
as of the First Date Available; or



 
(ii)
as of the Next Date Available; or



 
(iii)
as of the fifth anniversary of the First Date Available; or



 
(iv)
as of the fifth anniversary of the Next Date Available; or



 
(C)
In ten (10) annual installments commencing.



 
(i)
as of the First Date Available; or



 
(ii)
as of the Next Date Available.



 
(2)
Effective Election.  For this purpose, a Participant’s election with respect to
the distribution of his or her Active SRSP Account Balance shall not be
effective unless all of the following requirements are satisfied.



 
(A)
The election is submitted to the Company in writing in a form determined by the
Committee to be acceptable;



 
(B)
The election is submitted timely.  For purposes of this paragraph, a
distribution election will be considered “timely” only if it is submitted prior
to the Participant’s Termination and it satisfies the requirements of (i), (ii),
(iii) or (iv), below, as may be applicable:



 
(i)
Submitted within the applicable election period (as determined in accordance
with Section 3.2), but only if the distribution election is submitted in
connection with the Participant’s initial deferral election under this Plan; or



 
(ii)
Submitted during the 2005 Distribution Election Period, but only with regard to
the first distribution election form submitted by such Participant during that
period; or



 
(iii)
Submitted during the 2006 Distribution Election Period by a Participant who then
has an Active SRSP Account Balance but who was not an Eligible Employee for
purposes of a deferral election for 2006 by reason of the change in the
definition of Eligible Employee set forth in Section 2.11, but only with regard
to the last distribution election form submitted by such Participant during that
period; or



 
(iv)
If the Participant is submitting the election to change the timing or form of
distribution that is then in effect with respect to the Participant’s Active
SRSP Account Balance other than an effective distribution election submitted as
part of the 2005 Distribution Election Period or 2006 Distribution Election
Period, such election must be submitted at least one year prior to the date of
the Participant’s Termination.



 
(C)
If the Participant is submitting the election pursuant to paragraph
(b)(2)(B)(iv) to change the timing or form of distribution that is then in
effect with respect to the Participant’s Active SRSP Account Balance (i.e., the
Participant is not submitting an election with his initial deferral election
[(B)(i)] nor during the 2005 or 2006 Distribution Election Period [(B)(ii) &
(B)(iii)], the newly selected option must result in the further deferral of the
first scheduled payment from the Participant’s Active Account balance by at
least 5 years.  For purposes of compliance with the rule set forth in Section
409A(a) of the Code (and the regulations issued thereunder), each distribution
option described in Section 5.1(b)(1) shall be treated as a single payment as of
the first scheduled payment date. The requirement included in the prior plan
document that the newly elected option not result in the acceleration of any
scheduled payment under the replaced option shall be disregarded.



 
(D)
If the Participant is submitting the election pursuant to paragraph
(b)(2)(B)(iii) to change the timing or form of distribution that is then in
effect with respect to the Participant’s Active SRSP Account Balance, the newly
selected option may not defer payments that the Participant would have received
in 2006 if not for the new distribution election nor cause payments to be made
in 2006 if not for the new distribution election.



 
(3)
If a Participant fails to submit an effective distribution election with regard
to his Active SRSP Account Balance that satisfies the requirements of Section
5.1(b)(2)(B)(i) (with his timely initial deferral election) or Section
5.1(b)(2)(B)(ii) (during the 2005 Distribution Election Period) or Section
5.1(b)(2)(B)(iii) (during the 2006 Distribution Election Period), as applicable,
by the date of such initial deferral election or the last day of the 2005 or
2006 Distribution Election Period, respectively, as applicable, such Participant
shall be considered to have elected a distribution of his or her Active SRSP
Account Balance in a single lump sum as of the First Date Available.



 
(4)
Notwithstanding any other provision of this Plan to the contrary, if a
Participant whose Termination occurs on or before June 30, 2005 fails to submit
an effective distribution election with regard to his Active SRSP Account
Balance that satisfies the requirements of this Section 5.1(b), the deferral
election with respect to Contributions credited to such Participant’s Active
SRSP Account Balance shall terminated and the entire balance of such
Participant’s Active SRSP Account Balance shall be distributed to such
Participant in a single lump sum as soon as administratively practicable after
the Termination of such Participant.



5.2           (a)           For purposes of this Article, the amount to be
distributed to a Participant shall be based upon the value of such individual’s
Legacy SRSP Account Balance or Active SRSP Account Balance (as applicable)
determined as of the applicable distribution date (or, if that is not a business
day, then as of the immediately preceding business day) and shall be paid to
such individual as soon as administratively practicable thereafter.


(b)           Notwithstanding any other provision of this Article,


 
(1)
if the Participant’s Account is $10,000 or less on the Participant’s First Date
Available (determined without regard to any delay by reason of a Participant’s
being an Executive Officer), the Committee may require that the full value of
the Participant’s Account be distributed as of the First Date Available
(determined without regard to any delay by reason of a Participant’s being an
Executive Officer) in a single, lump sum distribution regardless of the form
elected by such Participant, provided that such payment is consistent with the
limited cash-out right described in Treasury Regulation Section
1.409A-3(j)(4)(v) or other guidance of the Code in that the payment results in
the termination and liquidation of the entirety of the Participant’s interest
under each nonqualified deferred compensation plan (including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation 1.409A-1(c)(2) or other
guidance of the Code) that is associated with this Plan; and the total payment
with respect to any such single nonqualified deferred compensation plan is not
greater than the applicable dollar amount under Code Section
402(g)(1)(B).  Provided, however,



 
(2)
payment to a Participant under any provision of this Plan will be delayed at any
time that the Committee reasonably anticipates that the making of such payment
will violate Federal securities laws or other applicable law; provided however,
that any payments so delayed shall be paid at the earliest date at which the
Committee reasonably anticipates that the making of such payment will not cause
such violation.



5.3  If an annual distribution is selected, the amount to be distributed in any
one-year shall be determined by dividing the Participant’s Legacy SRSP Account
Balance or Active SRSP Account Balance (as appropriate) by the number of years
remaining in the elected distribution period.   The Participant electing annual
distributions shall have the right to direct changes in the investment of the
Account in a Fund or Funds in accordance with Article IV until the amount
credited to the Account is reduced to zero.




ARTICLE VI


BENEFICIARIES


6.1  Each Participant may designate a beneficiary or beneficiaries who shall
receive the balance of the Participant's Account if the Participant dies prior
to the complete distribution of the Participant's Account.  Any designation, or
change or rescission of a beneficiary designation shall be made by the
Participant’s completion, signature and submission to the Committee of the
appropriate beneficiary form prescribed by the Committee.  A beneficiary form
shall take effect as of the date the form is signed provided that the Committee
receives it before taking any action or making any payment to another
beneficiary named in accordance with this Plan and any procedures implemented by
the Committee.  If any payment is made or other action is taken before a
beneficiary form is received by the Committee, any changes made on a form
received thereafter will not be given any effect.  If a Participant fails to
designate a beneficiary, or if none of the beneficiaries named by the
Participant survive the Participant, the Participant’s Account will be paid to
the Participant’s estate.  Unless clearly specified otherwise in an applicable
court order presented to the Committee prior to the Participant’s death, the
designation of a Participant’s spouse as a beneficiary shall be considered
automatically revoked as to that spouse upon the legal termination of the
Participant’s marriage to that spouse.


6.2  Distribution to a Participant’s beneficiary shall be in the form of a
single lump-sum payment within 60 days after the Committee makes a final
determination as to the beneficiary or beneficiaries entitled to receive such
distribution.




ARTICLE VII


CLAIMS PROCEDURE


7.1  The following procedures shall apply with respect to claims for benefits
under the Plan.


(a)           Any Participant or beneficiary who believes he or she is entitled
to receive a distribution under the Plan which he or she did not receive or that
amounts credited to his or her Account are inaccurate, may file a written claim
signed by the Participant, beneficiary or authorized representative with the
Claims Reviewer, specifying the basis for the claim.  The Claims Reviewer shall
provide a claimant with written or electronic notification of its determination
on the claim within ninety days after such claim was filed; provided, however,
if the Claims Reviewer determines special circumstances require an extension of
time for processing the claim, the claimant shall receive within the initial
ninety-day period a written notice of the extension for a period of up to ninety
days from the end of the initial ninety day period.  The extension notice shall
indicate the special circumstances requiring the extension and the date by which
the Plan expects to render the benefit determination.


(b)           If the Claims Reviewer renders an adverse benefit determination
under paragraph (a), the notification to the claimant shall set forth, in a
manner calculated to be understood by the claimant:


 
(1)
the specific reasons for the denial of the claim;



 
(2)
specific reference to the provisions of the Plan upon which the denial of the
claim was based;



 
(3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and



 
(4)
an explanation of the review procedure specified in Section 7.2, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of the Employee Retirement
Income Security Act of 1974, as amended, following an adverse benefit
determination on review.



7.2  The following procedures shall apply with respect to the review on appeal
of an adverse determination on a claim for benefits under the Plan.


(a)           Within sixty days after the receipt by the claimant of an adverse
benefit determination, the claimant may appeal such denial by filing with the
Committee a written request for a review of the claim.  If such an appeal is
filed within the sixty day period, the Committee, or a duly appointed
representative of the Committee, shall conduct a full and fair review of such
claim that takes into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The claimant shall be entitled to submit written comments,
documents, records and other information relating to the claim for benefits and
shall be provided, upon request and free of charge, reasonable access to, and
copies of all documents, records and other information relevant to the
claimant’s claim for benefits.  If the claimant requests a hearing on the claim
and the Committee concludes such a hearing is advisable and schedules such a
hearing, the claimant shall have the opportunity to present the claimant’s case
in person or by an authorized representative at such hearing.


(b)           The claimant shall be notified of the Committee’s benefit
determination on review within sixty days after receipt of the claimant’s
request for review, unless the Committee determines that special circumstances
require an extension of time for processing the review.  If the Committee
determines that such an extension is required, written notice of the extension
shall be furnished to the claimant within the initial sixty-day period.  Any
such extension shall not exceed a period of sixty days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring the extension and the date by which the Plan expects to render the
benefit determination.


(c)           The Committee shall provide a claimant with written or electronic
notification of the Plan’s benefit determination on review.  The determination
of the Committee shall be final and binding on all interested parties.  Any
adverse benefit determination on review shall set forth, in a manner calculated
to be understood by the claimant:


 
(1)
the specific reason(s) for the adverse determination;



 
(2)
reference to the specific provisions of the Plan on which the determination was
based;



 
(3)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and



 
(4)
a statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.





ARTICLE VIII


ADMINISTRATION


8.1  The Committee shall have full discretionary power and authority (i) to
administer and interpret the terms and conditions of the Plan; (ii) to establish
reasonable procedures with which Participants must comply to exercise any right
or privilege established hereunder; and (iii) to be permitted to delegate its
responsibilities or duties hereunder to any person or entity.  The rights and
duties of the Participants and all other persons and entities claiming an
interest under the Plan shall be subject to, and bound by, actions taken by or
in connection with the exercise of the powers and authority granted under this
Article.


8.2  The Committee may employ agents, attorneys, accountants, or other persons
and allocate or delegate to them powers, rights, and duties all as the Committee
may consider necessary or advisable to properly carry out the administration of
the Plan.


8.3  The Company shall maintain, or cause to be maintained, records showing the
individual balances of each Participant's Account.  Statements setting forth the
value of the amount credited to the Participant's Account as of a particular
date shall be made available to each Participant no less often than
quarterly.  The maintenance of the Account records and the distribution of
statements may be delegated to a recordkeeper by either the Company or the
Committee.




ARTICLE IX


AMENDMENT OR TERMINATION


The Company intends to continue the Plan indefinitely but reserves the right, in
its sole discretion, to modify the Plan from time to time, or to terminate the
Plan entirely or to direct the permanent discontinuance or temporary suspension
of Contributions under the Plan.  Notwithstanding the foregoing provisions of
this Article, no modification, termination, discontinuance or suspension shall
reduce the benefits accrued for the benefit of any Participant or beneficiary
under the Plan as of the date of such modification, termination, discontinuance
or suspension.




ARTICLE X


MISCELLANEOUS


10.1  Nothing in the Plan shall (a) interfere with or limit in any way the right
of the Company to terminate any Participant's employment at any time; nor (b)
confer upon a Participant any right to continue in the employ of the Company.


10.2  In the event the Committee, in its sole discretion, shall find that a
Participant or beneficiary is unable to care for his or her affairs because of
illness or accident, the Committee may direct that any payment due the
Participant or the beneficiary be paid to the duly appointed personal
representative of the Participant or beneficiary, and any such payment so made
shall be a complete discharge of the liabilities of the Plan and the Company
with respect to such Participant or beneficiary.


10.3  Each Participant agrees that as a condition of participation in the Plan,
the Company may withhold from any distribution hereunder all amounts determined
by the Company as required by law or otherwise as determined by the Company to
be then due and payable by the Participant or his beneficiary to the Company.


10.4  The Company intends the following with respect to this Plan: (1) Section
451(a) of the Code would apply to the Participant's recognition of gross income
as a result of participation herein; (2) the Participants will not recognize
gross income as a result of participation in the Plan unless and until and then
only to the extent that distributions are received; (3) the Company will not
receive a deduction for amount credited to any Account unless and until and then
only to the extent that amounts are actually distributed; (4) the provisions of
Parts 2, 3, and 4 of Subtitle B of Title I of ERISA shall not be applicable; and
(5) the design and administration of the Plan are intended to comply with the
requirements of Section 409A of the Code, to the extent such section is
effective and applicable to amounts deferred hereunder.  However, no Eligible
Employee, Participant, Former Participant, beneficiary or any other person shall
have any recourse against the Corporation, the Company, the Committee or any of
their affiliates, employees, agents, successors, assigns or other
representatives if any of those conditions are determined not to be satisfied.


10.5  The Plan shall be construed and administered according to the applicable
provisions of ERISA and the laws of the State of Ohio.


10.6  Neither a Participant nor any other person shall have any right to sell,
assign, transfer, pledge, mortgage or otherwise encumber, transfer, alienate or
convey in advance of actual receipt, the amounts, if any, payable under this
Plan.  Such amounts payable, or any part thereof, and all rights to such amounts
payable are not assignable and are not transferable.  No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person.  Additionally,
no part of any amounts payable shall, prior to actual payment, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise, except that if necessary to comply with a
“qualified domestic relations order,” as defined in ERISA Section 206(d),
pursuant to which a court has determined that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan, the
Committee shall distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse in
accordance with the Participant’s election under this Plan as to the time and
form of payment.




American Electric Power Service Corporation has caused this amendment and
restatement of the American Electric Power System Supplemental Retirement
Savings Plan to be signed as of this 31st day of December, 2008.







 
AMERICAN ELECTRIC POWER SERVICE CORPORATION
         
By  /s/ Genevieve A. Tuchow 

 
Genevieve A. Tuchow, Vice President, Human Resources






--------------------------------------------------------------------------------

 
1  Such limitation on Compensation is an increase from the $1,000,000 limitation
that had been in effect with respect to such sums paid prior to September 1,
2004.